          Case 7:17-cv-03652-PMH Document 70 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIDAL WHITLEY,
                           Plaintiff,                        ORDER

                     -against-                               17-CV-03652 (PMH)
NYS DOCCS, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         On November 9, 2020, the Court issued an Order rescheduling the Initial Conference in

this matter from November 10, 2020 to January 5, 2021. (Doc. 69). As part of that Order, the Court

instructed that “Defense counsel shall serve Plaintiff with a copy of this Order, as well as a copy

of the Notice of Initial Conference (Doc. 68), and file proof of service on the docket.” (Id.). On

January 4, 2021, the Court learned that Defense counsel did not serve the Orders as directed.

         Accordingly, the conference scheduled for 9:30 a.m. on January 5, 2021 is rescheduled to

February 9, 2021 at 11:00 am. At the time of the scheduled conference, the parties shall call: (888)

398-2343; access code: 3456831. The parties are reminded that they must file a Proposed Civil

Case Discovery Plan and Scheduling Order at least one week before the new conference date.

         The Clerk of the Court is respectfully directed to mail a copy of this Order, the November

9, 2020 Order (Doc. 69), and the Notice of Initial Conference (Doc. 68) to Plaintiff.

                                                  SO ORDERED:

Dated:     New York, New York
           January 4, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
